UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
RAVEN MOSES, et al.,
                                                                 :
                                      Plaintiffs,                :   No. 18-CV-1200 (ALC) (OTW)
                                                                 :
                     -against-                                   :             ORDER
                                                                 :
CONSOLIDATED EDISON COMPANY OF NEW                               :
YORK, INC., et al.,                                              :
                                                                 :
                                      Defendants,                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

               The Centers for Disease Control and the World Health Organization have
advised people to take precautions regarding the COVID-19 pandemic, and the Chief Judge of
this Court has entered standing orders regarding the same. See, e.g., 20-MC-155. In order to
protect public health while promoting the "just, speedy, and inexpensive determination of
every action and proceeding," Fed. R. Civ. P. 1, it is hereby

           ORDERED, that counsel shall conduct work remotely. This includes, but is not limited
to, client meetings, work meetings, and hand deliveries of courtesy copies to the Court
(courtesy copies can be sent via email or mail). It is further

         ORDERED, that no in-person depositions shall take place on or before April 30,
2020, absent a showing of exceptionally good cause. For depositions planned on or after May
1, 2020, parties shall submit a joint status letter with deposition plan(s) fourteen (14) days
before the planned deposition(s). It is further

         ORDERED, pursuant to Fed. R. Civ. P. 16(b)(4), that all unexpired discovery deadlines
are hereby EXTENDED for a period of 60 days. Counsel shall file a joint proposed order with
the new discovery deadlines within seven (7) days of this Order. Nothing in this Order
prevents the parties from seeking to further modify the pretrial schedule in light of the COVID-
19 pandemic (or for any other good cause). Before seeking such relief, the parties must, as
always, meet and confer (via remote means) in a good faith effort to reach agreement on how
best to fulfill the goals of Rule 1 while avoiding unnecessary health risks. It is further
         ORDERED that if counsel has any private, personal, familial or medical concerns that
they need to share with the Court that would necessitate further orders, counsel may email
Wang_NYSDChambers@nysd.uscourts.gov ex parte provided that they advise the other
parties that they will be contacting the Court ex parte.




       SO ORDERED.

                                                          s/ Ona T. Wang
Dated: March 18, 2020                                                Ona T. Wang
       New York, New York                                   United States Magistrate Judge
